IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-30430
                           Summary Calendar



VYRON L. BROWN,

                                           Plaintiff-Appellant,

versus

CITY OF SHREVEPORT; RON ADAMS; RAMON LAFFITTE;
TERRI SCOTT; LILLIAN PRIEST; KEITH HIGHTOWER,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                           USDC No. 00-CV-270
                          --------------------
                            December 4, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Vyron Brown has filed an appeal of the summary-judgment

dismissal of his pro se civil suit against the City of Shreveport

and four of its employees.     We review the district court’s grant

of a summary judgment de novo.     Huckabay v. Moore, 142 F.3d 233,

238 (5th Cir. 1998).

         Although he lists 18 separate issues for appeal, Brown has

failed to adequately brief many of those issues.     Liberally

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30430
                                -2-

construing Brown’s brief, Brown has adequately briefed the

following issues for appeal:   (1) that the district court erred

in dismissing his Title VII claims; (2) that the court

erroneously determined that he had not established a prima facie

case of racial discrimination in connection with the denial of

his application as a contractor; and (3) that the court should

not have considered the affidavit of Angelita Jackson in

rejecting his claim involving the City’s failure to hire him for

the position of plans examiner.    To the extent that Brown

intended to raise any issues other than those listed above, we

conclude that Brown waived those arguments by failing to

adequately brief them on appeal.    See Grant v. Cuellar, 59 F.3d

523, 524 (5th Cir. 1995); Yohey v. Collins, 985 F.2d 222, 225

(5th Cir. 1993).

     The defendants assert that the only issue before the Court

is Brown’s claim that he was racially discriminated and

retaliated against by the City in his application for the plans

examiner position.   They argue that Brown’s other arguments are

not properly before this court because Brown failed to appeal the

prior dispositive rulings of the district court.

     “It is a well-settled rule of law that an appeal from a

final judgment raises all antecedent issues previously decided.”

Exxon Corp. v. St. Paul Fire and Marine Ins. Co., 129 F.3d 781,

784 (5th Cir. 1997).   “Thus, once a final judgment is entered,

all earlier non-final orders affecting that judgment may properly
                            No. 02-30430
                                 -3-

be appealed.”    Id.; see also New York Life Ins. Co. v. Deshotel,

142 F.3d 873, 884 (5th Cir.    1998).   Moreover, in his notice of

appeal, Brown specifically referred to each of the district

court’s rulings he sought to appeal.     See Fed. R. App. P.

3(c)(1)(B).   Thus, the defendants’ contention is incorrect.

     Brown argues that the district court erroneously dismissed

his Title VII claims based on a finding that he had failed to

file timely charges of discrimination with the Equal Employment

Opportunity Commission (EEOC).    He argues that the violations he

alleged were “continuous violations;” therefore, his charges were

timely filed with the EEOC.

     As a precondition to filing suit in the district court,

Brown was required to file charges with the EEOC within 300 days

after the alleged incident of racial discrimination.    42 U.S.C.

§ 2000e-5(e)(1); see Mennor v. Fort Hood Nat’l Bank, 829 F.2d

553, 554-55 (5th Cir. 1987).    The “continuing violation theory”

relieves a plaintiff of this requirement if he can show a series

of related acts, one or more of which fall within the limitations

period.    Celestine v. Petroleos de Venezuella SA, 266 F.3d 343,

351-52 (5th Cir. 2001).   However, in order to avail himself of

the continuing violation theory, Brown must show “an organized

scheme leading to and including a present violation, such that it

is the cumulative effect of the discriminatory practice, rather

than any discrete occurrence, that gives rise to the cause of

action.”   Id. (internal quotations and citation omitted).     A one-
                              No. 02-30430
                                   -4-

time employment event, including the failure to hire, is “the

sort of discrete and salient event that should put the employee

on notice that a cause of action has accrued.”      Id.    Thus, it

cannot be saved by the continuing violation doctrine.         Id. The

City’s rejection of Brown’s contractor application was the sort

of “discrete occurrence” that falls outside of the        continuing

violation doctrine.     See Celestine, 266 F.3d at 351-52.      Although

Brown asserts that both the rejection of the contractor

application and the City’s failure to hire him as a plans

examiner were made by the “same people” in the “same department”

about one year apart, such does not establish an “organized

scheme” that would allow him to proceed under the continuing

violation theory.     Id.   The district court did not err by

dismissing the claim based on Brown’s failure to file timely

charges with the EEOC.      See Mennor, 829 F.2d at 554-55.

     Brown next argues that the district court erred by accepting

the City’s assertion that his poor performance in the original

painting project was a reason for the denial of his application

as a contractor for the NRP.     He argues that the poor performance

was an allegation, not a fact; therefore, to use it as a fact was

a violation of due process.

    The district court did not reject Brown’s discrimination

claim based on the City’s assertion of a prior poor performance.

Rather, the court determined that Brown had offered nothing more

than conclusory allegations in support of his discrimination
                           No. 02-30430
                                -5-

claim, and thus had failed to establish a prima facie case.     The

district court referenced Brown’s poor performance only after it

assumed, arguendo, that Brown had set forth a prima facie case.

Accordingly, we decline to consider Brown’s argument.

     Finally, Brown argues that with respect to the court’s

dismissal of his claim of a retaliatory motive in the City’s

failure to hire him as a plans examiner, the affidavit offered by

Angelita Jackson was “not proper before the court, was illegally

entered into the court records, and contains false statements.”

Brown argues that the motion to supplement was granted in

violation of a local rule which gave him 15 days to oppose a

motion.

     Under Fed. R. Civ. P. 56(e) “[s]upporting and opposing

affidavits shall be made on personal knowledge, shall set forth

such facts as would be admissible in evidence, and shall show

affirmatively that the affiant is competent to testify to the

matters stated therein.”   Jackson’s affidavit comported with the

requirements of Fed. R. Civ. P. 56(e).    Moreover, although Brown

arguably did not have 15 days to oppose the motion to supplement,

such procedural irregularity did not amount to a violation of due

process.   Compare New York Life Ins. Co. v. Brown, 84 F.3d 137,

142-43 (5th Cir. 1996)(litigant who did not receive notice of an

impending grant of summary judgment was denied due process of

law).   The judgment of the district court is AFFIRMED.